DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The remarks and amendment of 4 August 2021 are entered.
	Claims 1-24 have been canceled and claims 25-37 are pending and being examined on the merits.
	The rejection of claims 36 and 37 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 4 August 2021.
	The rejection of claims 25-37 under 35 U.S.C. 112(a) for lack of written description is maintained, with the Examiner’s response to Applicant’s arguments found below.

Information Disclosure Statement
	The JP-2011-513241-A and Office Action in JP 2017-509759 have not been considered because the documents as uploaded are single page images indicating that 
    PNG
    media_image1.png
    626
    815
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Pertaining to claim 25 and its dependent claims, the issue of written description arises due to the claimed “disease or condition characterized by a reduction of function, decreased expression levels of, or a deficiency in one or more of COL4A3, COL4A4 and COL4A5 genes in a subject in need thereof” limitation.
The claim language is a broad genus encompassing any disease or condition that has any changes in the four collagen IV genes as claimed. A search of the prior art indicates that a skilled artisan would only consider the three genes to have any involvement as understood in the art: Alport syndrome, keratoconus, and benign familial hematuria (see e.g. https://medlineplus.gov/genetics/gene/col4a3/, https://medlineplus.gov/genetics/gene/col4a4/, and https://medlineplus.gov/genetics/gene/col4a5/). The skilled artisan recognizes that for Alport syndrome treatment options are highly limited, including use of angiotensin-converting enzyme (ACE) inhibitors, angiotensin II receptor blockers (ARBs), and aldosterone inhibitors, each of which are utilized to control symptoms (see e.g. https://alportsyndromenews.com/treatment-management-alport-syndrome/). None of the medications actually treat the underlying disease. For keratoconus, treatment is generally via surgical techniques or use of specialized lenses, but corneal crosslinking utilizing riboflavin and UV light is possible (see e.g. https://www.mayoclinic.org/diseases-conditions/keratoconus/diagnosis-treatment/drc-
The specification as filed does not particularly limit the diseases or conditions related to reduction of function, decreased expression levels, or deficiency in the collagen IV genes by administration of the aromatic-cationic peptide as claimed. There is no exact structure-function relationship established between the aromatic-cationic peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 and treatment of any disease related to those genes. The Examples show that COL4A3 KO mice (i.e. a model for Alport syndrome) can be treated with the claimed aromatic-cationic peptide. No structure-function correlate is established between the peptide and other collagen IV genes and particular disease.
The genus encompasses any disease or condition where COL4A3, COL4A4, or COL4A5 genes are reduced in function, have decreased expression of, or are deficient. This genus is broad, with the art only recognizing three particular diseases or conditions associated with the genes as claimed. The specification only shows that Alport syndrome can be treated in a model of a COL4A3 KO. 
MPEP 2163 II. A. 3. (a) ii) states with respect to claims drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).


The broad genus combined with the disclosure not establishing a structure-function relationship between the claimed peptide and any disease or condition associated with the three gene, as well as the art only recognizing a limited number of diseases or conditions associated with the genes, would lead one of ordinary skill in the art to conclude that only a portion of the invention was possessed (that related to Alport syndrome). 
The dependent claims do not remedy the deficiencies associated with the claimed genus of diseases or conditions. 
Accordingly, the claims lack written description.

Pertaining to claim 37 specifically, the claim is drawn to the treatment method of claim 25, with the further limitation that an additional agent is provided that has a synergistic effect in prevention or treatment of the disease or condition characterized by a reduction of function, decreased expression levels of, or deficiency in one or more of COL4A3, COL4A4, and COL4A5 genes.
The primary lack of written description comes from the claim language that the combination is synergistic in nature. The specification describes a number of potential secondary compounds (see e.g. [0017]). Synergism in the claim is defined as “a greater a priori. The skilled artisan when choosing any two compounds for treatment of a disease or condition, regardless of the basis as in the instant claims, has no reasonable expectation that those compounds will be synergistic in their effects. 
No reasonable correlation exists between the claimed aromatic-cationic peptide and any other therapeutic agents in terms of resulting in synergistic effects. 
No actual examples are present showing treatment of any generic conditions with two compounds, let alone that combinations are synergistic or prevent a disease or condition from occurring. The Examples are generally concerned with treatment of Alport syndrome and allege that synergism might occur. However, not data actually demonstrates that this highly unpredictable result occurs. The more generic method as claimed is provided only as a prophetic treatment method (see e.g. Example 4). No other data is found that shows that any combination treatments were utilized and resulted in synergy. 
The synergism itself is highly unpredictable. The specification shows no actual synergy between the claimed aromatic-cationic peptide and any other therapeutic agents. There is no reasonable structure-function correlation that leads to an assumption that synergy is by necessity present. The skilled artisan when considering the claims and specification as filed would not conclude that the Applicant was in possession of any synergistic combinations. 
Response to Arguments:
	The Applicant argues that to satisfy written description the specification must describe the invention with sufficient detail to allow one of ordinary skill to reasonably conclude possession. 
	The Examiner agrees that a reasonable conclusion of possession is required. The Examiner disagrees that disclosure of three species from a genus encompassing any disease or condition where deficiency of COL4A3, COL4A4, and COL4A5 genes is present satisfies that requirement. Again, there is a highly limited structure-function relationship established between the claimed aromatic-cationic peptide and treatment of any disease or condition as claimed. The only species disclosed and/or known to one of ordinary skill in the art are Alport syndrome, keratoconus, and benign familiar hematuria. No other species are disclosed or recognized in the art. The claimed peptide is not recognized as a generic treatment for any disease or condition involving deficiencies in those genes. This does not allow for a reasonable conclusion that the full genus of any diseases or conditions involving reduction in one or more of those three collagen genes is possessed by the Applicant.
	The Applicant argues MPEP 2163 II. A. 3. (a) ii) indicates that disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed structure-function correlations is sufficient to demonstrate possession.
	The Examiner argues that this section of the MPEP has been fully considered by the Examiner. See p.4-5 of the rejection of record. The Examiner notes that MPEP 2163 
	The Applicant summarizes the claims.
	The Examiner has considered the claims and not found that written description is provided by the claims and specification as filed. Again, the claims are to a genus of diseases or conditions with no clear structure-function correlation present, nor is there disclosure of any but a limited subset of species present.
	The Applicant argues the claim recited relevant, identifying characteristics of target disease indications, namely reduction of COL4A3, COL4A4, and/or COL4A5 genes.
	The Examiner has considered the recited claim limitation previously. Again, while the claims provide a generic framework for diseases or conditions, the art at best recognizes three diseases as generally meeting these criteria. The specification offers no other teachings as to what diseases or conditions might include a reduction in one or more of these genes. Additionally, there is no indication as to whether any specific level of reduction of one or more of the claimed genes qualifies a disease or condition as reading upon the claims.
	The Applicant’s arguments have been considered but are not persuasive. The rejection is maintained. 
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Z.J.M/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658